

115 HR 1082 IH: Medicaid Home Owner Maximum Equity Improvement Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1082IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Guthrie (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to eliminate the State option to reduce the home
			 equity exemption amount for purposes of eligibility for long-term care
			 assistance under Medicaid, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Home Owner Maximum Equity Improvement Act or the Medicaid HOME Improvement Act. 2.Eliminating State option to reduce medicaid home equity exemption amount for purposes of determining eligibility for long-term care assistance (a)In generalSection 1917(f)(1) of the Social Security Act (42 U.S.C. 1396p(f)(1)) is amended—
 (1)in subparagraph (A), by striking subparagraphs (B) and (C) and inserting subparagraph (B); (2)by striking subparagraph (B);
 (3)by redesignating subparagraph (C) as subparagraph (B); and (4)in subparagraph (B), as so redesignated, by striking dollar amounts specified in this paragraph and inserting dollar amount specified in subparagraph (A).
				(b)Effective date
 (1)In generalThe amendments made by subsection (a) shall apply with respect to eligibility determinations made after the date that is 180 days after the date of the enactment of this section.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				